Case 2:18-cr-20128-SJM-DRG ECF No. 95 filed 10/17/18                 PageID.1104       Page 1 of 3



                                    UNITED STATES DISTRICT COURT

                             FOR THE EASTERN DISTRICT OF MICHIGAN

                                              SOUTHERN DIVISION

UNITED STATES OF AMERICA            )
                                    )
      -vs-                          )           CRIMINAL NO. 18-cr-20128
                                    )           HON. STEPHEN J. MURPHY
CALEB YOUNG       D-7               )
                                    )
______________________________________________________________________________

                                  EXPEDITED AMENDED MOTION FOR
                           TEMPORARY RELEASE TO ATTEND FUNERAL
           Now comes Defendant, Caleb Young, (“Defendant”) by and through his attorney,

Andrew D. Stacer, and moves this Honorable Court for its Order allowing him to be released

from the Federal Courthouse, Eastern District of Michigan from Friday, October 19, 2018 at 5:00

p.m. until Monday, October 22, 2018 at 9:00 a.m. returning to the Federal Courthouse, Eastern

District of Michigan. The purpose for said request is to allow Defendant to attend the bural,

Visitation and Memorial Service of his only grandfather (his maternal grandfather passed away

prior to Defendant’s birth) who passed away October 6, 2018. All of these are to occur on the

date of October 20, 2018 1. Counsel for Defendant has contacted both the Assistant U.S.

Attorney, Ms. Russo, and the U.S. Marshall regarding this matter.

           Ms. Russo would not agree to a release on any temporary bond, but would not take any

position regarding the U.S. Marshalls transporting while Defendant remains in custody. Contact

with the U.S. Marshall’s office stated it would be an estimated $1,800 - $2,500 cost depending

on terms of arrival, departure and day, with a 5-10 minute visit. Defendant has been in custody




1
    The original filing incorrectly listed October 30, 2018
Case 2:18-cr-20128-SJM-DRG ECF No. 95 filed 10/17/18                   PageID.1105       Page 2 of 3



since October 31, 2017 2 and is without funds to make this an option. Furthermore, Defendant’s

immediate family are unable to bear this cost. Finally, given the funerary services are out of the

state of Michigan, this option is unlikely given the distance. Escort by the U.S. Marshal Service

from Detroit, MI to Medina, OH while Defendant remains in custody would involve much more

complicated arrangements and would not permit Defendant to attend the memorial and visitation.

Therefore, we respectfully opine that the most practical way to allow Defendant to participate in

burial, visitation and memorial of the only grandfather he has ever known is the temporary

release requested herein

           WHEREFORE, Defendant prays that this Honorable Court enter an allowing him to be

released from custody from Friday, October 19, 2018 at 5:00 p.m. until Monday, October 22,

2018 at 9:00 a.m. returning to the Federal Courthouse, Eastern District of Michigan. Defendant is

willing to submit and accept any additional conditions which the court might deem appropriate in

granting this request, including but not limited to appointment of Dawn Young, his sister who is

a member of the U.S. armed forces, as a third party custodian who will be responsible for the

Defendant while on temporary release and/or wearing a GPS tether and/or posting of a temporary

bond.

                                                               Respectfully submitted,

                                                               /s Andrew D. Stacer
                                                               472 Starkweather St.
                                                               Plymouth, MI 48170
                                                               (734) 453-7878
                                                               E-mail: astacer@stacerplc.com
                                                               P 55717
           Dated: October 17, 2018




2
    The original filing incorrectly listed October 31, 2018.
Case 2:18-cr-20128-SJM-DRG ECF No. 95 filed 10/17/18                  PageID.1106      Page 3 of 3




                            UNITED STATES DISTRICT COURT

                     FOR THE EASTERN DISTRICT OF MICHIGAN

                                    SOUTHERN DIVISION

UNITED STATES OF AMERICA            )
                                    )
      -vs-                          )           CRIMINAL NO. 18:-cr-20128
                                    )           HON. STEPHEN J. MURPHY
CALEB YOUNG       D-7               )
                                    )
______________________________________________________________________________


                                CERTIFICATE OF SERVICE

I hereby certify that on October 17, 2018, I electronically filed the foregoing paper with the Clerk
  of the Court using the ECF system which will send notification of such filing to the registered
        participants of the ECF System as listed on the Court’s Notice of Electronic Filing.


                                                             Respectfully submitted,
                                                             /s Andrew D. Stacer
                                                             472 Starkweather St.
                                                             Plymouth, MI 48170
                                                             (734) 453-7878
                                                             E-mail: astacer@stacerplc.com
                                                             P 55717
Dated: October 17, 2018
